Citation Nr: 0017455	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-32 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to June 
1962, and served in the National Guard for several years 
thereafter.  

This appeal initially arose from a July 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which granted service 
connection for tinnitus, evaluated as 10 percent disabling 
from June 30, 1995, pursuant to Diagnostic Code 6260, and 
which granted service connection for hearing loss, evaluated 
as noncompensable from June 30, 1995, pursuant to Diagnostic 
Code 6100.  In a decision dated in April 1999, the Board of 
Veterans' Appeals (Board) denied entitlement to increased 
evaluations for tinnitus and bilateral hearing loss.  

The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court).  In October 
1999, the parties submitted a Joint Motion For Remand And To 
Stay Further Proceedings.  In an order dated in November 
1999, the Court granted the joint motion, and vacated the 
Board decision which had denied the benefits sought on 
appeal.  A copy of the joint motion and the Court's Order 
have been incorporated into the veteran's claims folder.


REMAND

In a brief received by the Board in May 2000, it is noted 
that the veteran is undergoing continuous treatment for the 
claimed disabilities at several specified VA medical 
facilities, as well as at unspecified private facilities.  In 
addition, it is noted in the joint motion that prior to the 
Board's April 1999 decision, the veteran 

underwent a VA examination in April 1999.  Obtaining records 
of the identified medical treatment, and associating them 
with the claims file, is necessary for a proper adjudication 
of the veteran's claims.  

In the joint motion, it is also asserted that an additional 
VA examination is necessary, since there is evidence in the 
record of a significant change in the veteran's conditions.

In addition, in the joint motion it is noted that effective 
June 10, 1999, certain regulatory changes were made to the 
criteria for evaluating audiological disabilities, as 
included in 38 C.F.R. §§ 4.85-4.87 (1999).  See 64 Fed. Reg. 
25202- 25210 (1999).  

In this regard, the Board notes that generally, when the laws 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
312-13 (1991).  In addition, the Board notes that on April 
10, 2000, the VA General Counsel issued VA O.G.C. Prec. Op. 
No. 3-2000 (April 10, 2000), which addresses the subject of 
retroactive applicability of revised rating schedule criteria 
to increased rating claims. 

In the brief received in May 2000, it is asserted that the 
veteran is entitled to an extra-schedular evaluation under 
38 C.F.R. § 3.321(b) (1999) for tinnitus, as it directly 
affects his ability to sleep and thus disables him in a 
manner not contemplated by the standard 10 percent evaluation 
for tinnitus.  The Board finds that this claim for an extra-
schedular evaluation for tinnitus is inextricably intertwined 
with the veteran's claim for an increased schedular 
evaluation for tinnitus.  

In the alternative, it is asserted in the brief that the 
veteran's tinnitus be evaluated as a somatoform disorder 
under 38 C.F.R. § 4.130, Diagnostic Codes 9421 - 9425 (1999).  
However, the Board points out that its April 1999 decision 
referred to the RO the issue of entitlement to service 
connection for a nervous condition and 

insomnia due to tinnitus, and that accordingly Diagnostic 
Codes 9421 - 9425 are not applicable to the veteran's 
service-connected tinnitus. 

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
tinnitus or bilateral hearing loss from 
June 1995 until the present.  Thereafter, 
in light of the response received and 
after obtaining any necessary 
authorization, the RO should take 
appropriate action to obtain copies of 
any clinical records indicated, to 
include the report of an April 1999 VA 
examination, as well as records from VA 
medical facilities at Marion, Illinois, 
Louisville, Kentucky, and Paducah, 
Kentucky, which have not been previously 
secured.

2.  Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate examiner to determine the 
current nature and severity of the 
veteran's service-connected tinnitus and 
bilateral hearing loss, as well as the 
extent of all associated pathology.  All 
indicated tests must be conducted and all 
findings should be set forth in detail.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study. A complete rationale 
should be given for all conclusions and 
opinions expressed.


3.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the veteran's claims of 
entitlement to an evaluation in excess of 
10 percent for tinnitus and entitlement 
to a compensable evaluation for bilateral 
hearing loss, in light of the evidence 
obtained pursuant to the requested 
development.  In doing so, the RO should 
take into account 38 C.F.R. § 3.321(b) 
with regard to the veteran's tinnitus, as 
well as amended regulations at 38 C.F.R. 
§§ 4.85-4.87 (1999) and VA O.G.C. Prec. 
Op. No. 3-2000, with regard to the 
veteran's tinnitus and bilateral hearing 
loss.  


The purpose of the REMAND is to obtain additional 
development, and to afford the veteran every due process 
consideration.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

